IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAYNA SIMPLE,1                               §
                                             §       No. 514, 2018
         Petitioner-Below,                   §
         Appellant,                          §       Court Below:
                                             §       Family Court
         v.                                  §       of the State of Delaware
                                             §
MARGARET FINKLEY,                            §       File No.     CK14-01164
                                             §       Petition No. 16-05960
         Counter Petitioner-Below,           §                    17-06100
         Appellee.                           §       File No.     CK17-02101
                                             §       Petition No. 17-19139

                                  Submitted:     May 15, 2019
                                  Decided:       May 22, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                           ORDER

         This 22nd day of May, 2019, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of, and for the reasons assigned by the Family Court in its Order dated August 9,

2018;

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court be,

and the same hereby is, AFFIRMED.


                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                             Justice


1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).